Judgment awarding plaintiffs the sum of $187,000 in a personal injury action, unanimously reversed, on the law and on the facts, and a new trial ordered, with costs *594to abide .the event. The verdict of the jury as to the alleged occurrences in the delivery room and as to whether the brain damage suffered by the infant plaintiff was caused by those occurrences is against the weight of the evidence. Further, it is our opinion that the damages awarded were excessive. Concur — Rabin, J. P., McNally, Stevens, Eager and Steuer, JJ.